Exhibit 99.1 SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 18, 2009, by and among Biostar Pharmaceuticals, Inc., a Maryland corporation, with headquarters located at No. 588 Shiji Avenue, Xiangyang City, Shaanxi Province, The People’s Republic of China712046 (the “Company”), and the Buyers listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and collectively, the “Buyers”).The Company and the Buyers shall collectively be referred to as the “Parties” and individually, a “Party”. BACKGROUND WHEREAS, the Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange SEC (the “SEC”) under the 1933 Act. WHEREAS, the Buyers collectively wish to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement and in the amounts as set forth in Schedule A annexed hereto, up to an aggregate number of 1,000,000 shares of
